EXHIBIT 10.4
 
CONFIDENTIAL TREATMENT


[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission.


SCHEDULE A
SUPPLEMENTAL CONFIRMATION
To:
 
International Game Technology
6355 South Buffalo Drive
Las Vegas, Nevada 89113-2113
 
From:
 
BNP Paribas
787 Seventh Avenue
New York, NY 10019
 
 
Subject:
 
Capped Accelerated Stock Buyback
 
Ref. No:
 
FW342DR
 
Date:
November 8, 2013





The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between BNP Paribas ("Dealer") and
International Game Technology ("Counterparty") (together, the "Contracting
Parties") on the Trade Date specified below.  This Supplemental Confirmation is
a binding contract between Dealer and Counterparty as of the relevant Trade Date
for the Transaction referenced below.
1.            This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of November 7, 2013 (the "Master
Confirmation") between the Contracting Parties, as amended and supplemented from
time to time.  All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.
2.            The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:

Trade Date: November 7, 2013

Forward Price Adjustment Amount: [DELETED]

Hedge Period End Date: November 8, 2013

Calculation Period Start Date: November 8, 2013

Scheduled Termination Date: January 22, 2014

First Acceleration Date: December 20, 2013

Prepayment Amount: USD 200,000,000.00

Prepayment Date: November 8, 2013

Counterparty Additional Payment Amount: USD0

Initial Shares: 0 Shares

Minimum Share Delivery Date: November 8, 2013

Minimum Shares: 8,166,598

Ordinary Dividend Amount: For any calendar quarter, USD 0.11

Scheduled Ex‑Dividend Dates: December 17, 2013

Termination Price: USD 8.59 per Share

3.            Counterparty represents and warrants to Dealer that neither it nor
any "affiliated purchaser" (as defined in Rule 10b‑18 under the Exchange Act)
has made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act during either (i) the four full calendar weeks
immediately preceding the Trade Date or (ii) during the calendar week in which
the Trade Date occurs.
4.            This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.








Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Marisa Flood, facsimile No. (212) 841-3934.
Yours faithfully,
BNP Paribas

By: /s/ M. Andrews Yeo
Authorized Signatory



BNP Paribas

By: /s/ Authorized Signatory
Authorized Signatory



Agreed and Accepted By:
INTERNATIONAL GAME TECHNOLOGY
By:            /s/ John Vandemore______________
Name:  John Vandemore
Title:  Chief Financial Officer and Treasurer






